Appeal by the defendant, as limited by her motion, from a sentence of the Supreme Court, Kings County (Fertig, J.), imposed September 4, 1987, upon her conviction of criminal possession of stolen property in the third degree, upon her plea of guilty, the sentence being a term of imprisonment of 1 to 3 years, to run concurrently with a term of imprisonment of 2 to 6 years, upon her conviction for robbery in the first degree.
Ordered that the appeal is dismissed as academic.
*610In her motion pursuant to 22 NYCRR 670.17 (i), the defendant confined herself to arguing that the sentence imposed upon her for the crime of criminal possession of stolen property in the third degree was illegal. This argument is academic since the maximum term of imprisonment imposed by the sentencing court for this crime has expired. Mangano, P. J.j Bracken, Brown and Eiber, JJ., concur.